DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s note
Claims 23, 24, 29, 33, 34, 37 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also if they overcome the Double Patenting rejections set forth in this office action.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10951634. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 9, Pat. No. *634 discloses method of dynamically restricting rendering of unauthorized content included in information resources, comprising: identifying, by a client device, an information resource including a content element specifying one or more graphical characteristics (see claims 21, 31 of current application; identifying, by a client device, an information resource including a content element defining one or more graphical characteristics); determining, by the client device, that the content element corresponds to a restricted content element by applying at least one of an action-based detection policy to detect actions performed on the information resource or a visual-based detection policy to detect the graphical characteristics of the content element (see claims 21, 31, of current application; determining, by the client device, that the content element corresponds to restricted content in accordance with a content detection policy based on the one or more graphical characteristics of the content element); and modifying, by the client device, by applying a content rendering restriction policy, the information resource to delete a content object corresponding to the content element from a document tree generated from the information resource or to set to null a display property of a style rule corresponding to the content object, responsive to determining that the content element corresponds to the restricted content element by applying at least one of the action-based detection policy or the visual-based detection policy (see claims 21, 31 of current application; applying, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Finseth et al (Pat. No. US 6271840) in view of Bellwood et al (Pub. No. US 2009/0216769).

As per claim 21, Finseth discloses a method, comprising: identifying, by a client device, an information resource including a content element defining one or more graphical characteristics (…when evaluating the virtual image of the web page the rendering process may form an image map, or HTML image map (interpreted as information resource), that indicates the size of the web page as well as the size and portion of the links ((the image scale and format information from links…see col.5 lines 45-47) (interpreted as content element specifying one or more graphical characteristics) inside of it…see col. 6 lines 25-28); determining, by the client device, that the content element corresponds to restricted content in accordance with a content detection policy based on the one or more graphical characteristics of the content element (…once a virtual image of the web page is created in memory, the information is retrieved for rendering and scaling by the scaling process…the rendering process takes the image scale and format information received from the source system/process and scales the virtual image of the page to the size and shape indicated by the default or user preferences…the rendering process can selectively detect and select those hyperlinks or other links resident within the virtual image of page according to the image, scale and format information…when evaluating the virtual image of the web page the rendering process may form an image map, or HTML image map, that indicates the size of the web page as well as the size and position of the links inside of it (interpreted as restricted content in accordance with a content detection policy)…if too small to sufficiently make individual or other links inside the virtual image of the web page readable and available to the user, such links may be selectively omitted from the image map…see col.6 lines 10-33). Finseth does not explicitly disclose applying, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource. However Bellwood discloses applying, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource (…content management system includes captured content which may include that a content management enabled device may need restrict from an unauthorized use…content management enabled device is enabled to control digital rights management of captured content through a captured content rights controller (CCRC)…CCRC deletes captured content and restricts use of captured content…see par. 29-31…reconcile addition DRM rules in the combined usage rights which requires blurring the trademark when within an image on the network service if the image is generally accessed…restricting the resolution of the trademark, when there is not an authorized agent…see par. 97, 117-118). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Bellwood in Finseth for including the above limitations because one ordinary skill in the art would recognize it would further improve the digital rights managements, where the management is specified based on reconciling rules to multiple elements combined within the captured content…see Bellwood, par. 11-12.


As per claim 31, Finseth discloses a system, comprising: one or more processors coupled with memory, configured to: identify an information resource including a content element defining one or more graphical characteristics (…when evaluating the virtual image of the web page the rendering process may form an image map, or HTML image map (interpreted as information resource), that indicates the size of the web page as well as the size and portion of the links ((the image scale and format information from links…see col.5 lines 45-47) (interpreted as content element specifying one or more graphical characteristics) inside of it…see col. 6 lines 25-28); determine that the content element corresponds to restricted content in accordance with a content detection policy based on the one or more graphical characteristics of the content element (…if the image scale and format information indicates that the size and position of the rendered web page is too small to sufficiently make indicial or other links inside the virtual image of the web page readable (for a given scale and format, the action is defining access to resource corresponding to link) and available to the user, such links may be selectively omitted from the image map…see col.6 lines 29-33). Finseth does not explicitly disclose apply, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource. However Bellwood discloses apply, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource (…content management system includes captured content which may include that a content management enabled device may need restrict from an unauthorized use…content management enabled device is enabled to control digital rights management of captured content through a captured content rights controller (CCRC)…CCRC deletes captured content and restricts use of captured content…see par. 29-31…reconcile addition DRM rules in the combined usage rights which requires blurring the trademark when within an image on the network service if the image is generally accessed…restricting the resolution of the trademark, when there is not an authorized agent…see par. 97, 117-118). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Bellwood in Finseth for including the above limitations because one ordinary skill in the art would recognize it would further improve the digital rights managements, where the management is specified based on reconciling rules to multiple elements combined within the captured content…see Bellwood, par. 11-12.


As per claims 22, 32, the combination of Finseth and Bellwood discloses determining, by the client device, that the content element corresponds to restricted content in accordance with an action detection policy based on one or more actions performed on the information resource; and wherein applying the content restriction policy further comprises applying the content restriction policy responsive to determining that the content element corresponds to the restricted content in accordance with the action detection policy (…Bellwood: see par. 32-33). The motivation for claims 22, 32 is the same motivation as in claims 21, 31.


As per claims 25, 35, the combination of Finseth and Bellwood discloses wherein determining that the content element corresponds to the restricted content element in accordance with the action detection policy further comprises detecting a change to one or more graphical characteristics of the content element (Bellwood: see par. 117-118). The motivation for claims 25, 35 is the same motivation as in claims 21, 31.


As per claims 26, 36, the combination of Finseth and Bellwood discloses determining, by the client device, that instructions defining the content element corresponds to restricted instructions in accordance with the content detection policy; and
wherein applying the content restriction policy further comprises at least partially removing the instructions defining the content element responsive to determining that the instructions corresponds to the restricted instructions (Bellwood: see par. 105). The motivation for claims 26, 36 is the same motivation as in claims 21, 31.


As per claims 27, 39, the combination of Finseth and Bellwood discloses wherein determining that the content element corresponds to the restricted content further comprises comparing at least one of a dimension or a position of the content element to at least one of a corresponding dimension or a position defined by the content detection policy as associated with the restricted content (Bellwood: see par. 112). The motivation for claims 27, 39 is the same motivation as in claims 21, 31.


As per claims 28, 38, the combination of Finseth and Bellwood discloses wherein determining that the content element corresponds to the restricted content further comprises identifying at least one string in the content element matching one of a plurality of restricted strings defined by the content detection policy as associated with the restricted content (Bellwood: see par. 90). The motivation for claims 28, 38 is the same motivation as in claims 28, 38. 


As per claims 30, 40, the combination of Finseth and Bellwood discloses wherein applying the content restriction policy further comprises at least one of: (1) altering a content object corresponding to the content element in a document tree generated from the information resource, (ii) altering a style rule defining the content object, (111) altering a rendering of the content element on the information resource, or (iv) inserting an overlay over the content element to restrict visibility (Bellwood: see par. 97). The motivation for claims 30, 40 is the same motivation as in claims 21 and 31.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to restricting rendering of unauthorized content included in information resource.

Omata (Pub. No. US 2017/0111393); “Information Processing Apparatus, Information Processing Method, and Storage Medium Storing Program”;
-Teaches detecting a modification of the security policy, it updates the setting content of the writing restricting information in the RAM to accompany the modification…see par. 47.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499